DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9 are directed to an apparatus.
Claim 10 is directed to a method.
Claim 11 is directed to an apparatus.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
receive structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and

These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a computer, cover performance of the limitations in the mind, and/or with pen and paper.
Each of dependent claims 2-9 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-9 therefore recite abstract ideas.
Claim 10 recites:
receiving structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and
obtaining a plurality of loss factors of the pipe based on the structural information and the fluid information and calculating a wall shear stress of the pipe from the loss factors.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that cover performance of the limitations in the mind, and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:
receiving structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and
obtaining a plurality of loss factors of the pipe based on the structural information and the fluid information and calculating a wall shear stress of the pipe from the loss factors.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, but for the recitation of a computer, cover performance of the limitations in the mind, and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Step 2A, Prong Two

Claim 1 recites the additional element of:
a processor configured to do computer functions.
The processor is recited at a high level of generality, i.e., as a generic computer for performing generic computer functions of receiving and processing data. The processor is used as nothing more than mere instructions to implement or apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
Whether viewed separately, or in combination, the additional element of claim 1 fails to integrate the recited judicial exceptions into a practical application.
None of claims 2-9 recite any additional elements.
Claims 1-9 are therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 10 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 10 is directed to the abstract ideas.
Claim 10 is therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Claim 11 recites the additional elements of:
a non-transitory computer readable medium that contains instructions that cause a computer to perform computer functions of receiving and processing data.


Whether viewed separately, or in combination, the additional elements of claim 11 fail to integrate the recited abstract ideas into a practical application.
Claim 11 is therefore directed to the judicial exceptions of mathematical concepts and/or mental processes.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept.
For this reason, there is no inventive concept in claims 1-9, and claims 1-9 are therefore ineligible.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, claim 10 fails to recite any additional elements, and there are no additional elements to provide an inventive concept claim 10 is therefore ineligible.
Regarding claim 11, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept.
For this reason, there is no inventive concept in claim 11, and claim 11 is therefore ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall, WO 2018/083453 A1 (hereinafter Marshall, reference to equivalent US Patent Publication 2019/0310122 A1).
Regarding claim 1, Marshall teaches an analysis apparatus comprising:
one or more processors configured to receive structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and obtain a plurality of loss factors of the pipe based on the structural information and the fluid information and calculate a wall shear stress of the pipe from the loss factors (Equation 13 is the wall shear stress, which equation requires knowledge of the pipe structural features and fluid to provide the fluid velocity and fluid density, as well as loss factors to calculate the Darcy-Weisbach 
Regarding claim 2, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the one or more processors obtain values by multiplying a predetermined correction factor for each of the loss factors and calculate the wall shear stress of the pipe from the obtained values (correction factors for Darcy Friction factors and fluid density discussed in ¶ 0117).
Regarding claim 3, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the one or more processors calculate the loss factors, using a calculation expression or corresponding information determined for each of the loss factors for obtaining the loss factors corresponding to the structural information and the fluid information, and calculate the wall shear stress from the loss factors (calculation of loss-factors using the Darcy-Weisbach friction factors is so well-known that they have been named after Darcy and Weisbach, and are commonly used to determine friction loss factors in piping).
Regarding claim 4, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the loss factors include at least one of the following: a loss factor because the pipe is a bent pipe, and a loss factor because the pipe is a branched pipe (all of the listed loss factors are common loss factors in piping, as they represent common piping features, such as pipe bends and pipe branches).
Regarding claim 5, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the structural information includes at least one of the following: a radius of the pipe, a diameter of the pipe, a length of the pipe, a curvature radius of the pipe that is a bent pipe, and a branch angle of the pipe that is a branched pipe (all of the 
Regarding claim 6, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the fluid information includes at least one of the following: a viscosity factor of the fluid, the density of the fluid, the velocity of the fluid, and the pressure of the fluid (Equation 13 relies upon the density of the fluid).
Regarding claim 7, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the pipe is a pipe in which water flows as the fluid, a pipe in which gas flows as the fluid, or a blood vessel in which blood flows as the fluid (these limitations merely recite an intended use of the theoretical piping system recited but not actually positively claimed in claim 1, and are therefore incapable of patentably distinguishing an analysis apparatus over the prior art, as set forth in MPEP § 2114(II)).
Regarding claim 8, Marshall teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Marshall also teaches wherein the one or more processors control output of output information based on the calculated wall shear stress (the output of Equation 13 is the calculated wall shear stress, which output is controlled by the processor that processes and calculates the result).
Regarding claim 9, Marshall teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Marshall also teaches wherein the output information is at least information indicating the calculated wall shear stress (Equation 13 outputs a calculated wall  shear stress).
Regarding claim 10, Marshall teaches an analysis method comprising:
receiving structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and obtaining a plurality of loss factors .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall.

Marshall does not teach a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform.
The examiner takes Official Notice that computers are well-known devices that are useful for storing data and quickly and repeatedly performing calculations.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Marshall to use a computer to store the data necessary to calculate the wall shear stress and loss factors, because computers are advantageous for storing information and quickly and repeatedly performing calculations, thereby resulting in a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform receiving structural information indicating a structure of a pipe to be analyzed and fluid information indicating a state of a fluid flowing in the pipe; and obtaining a plurality of loss factors of the pipe based on the structural information and the fluid information and calculating a wall shear stress of the pipe from the loss factors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
So et al., US Patent Publication 2021/0228171 A1, discloses that wall shear stress is advantageous for predicting the vulnerability of a plaque developed on the wall surface of an artery (¶ 0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LEO T HINZE/
Patent Examiner
AU 2853
31 August 2021    

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853